TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-19-00856-CR


                                    Curtis Strahan, Appellant

                                                 v.

                                  The State of Texas, Appellee


                  FROM THE 264TH DISTRICT COURT OF BELL COUNTY
             NO. 77106, THE HONORABLE PAUL L. LEPAK, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant Curtis Strahan seeks to appeal from a judgment adjudicating guilt for

the offense of assault of a public servant. See Tex. Penal Code § 22.01. The trial court’s original

certification in the record stated that this is a plea-bargain case and the defendant has no right of

appeal. See Tex. R. App. P. 25.2(a)(2) (requiring that trial court enter certification of defendant’s

right of appeal “each time it enters a judgment of guilt or other appealable order” ). Because the

record did not support this certification, we abated the appeal and instructed the trial court to

prepare and file in this Court an amended certification that accurately reflects Strahan’s right of

appeal. See Dears v. State, 154 S.W.3d 610, 614 (Tex. Crim. App. 2005).

               The trial court has now filed a supplemental clerk’s record containing an amended

certification stating that defendant has waived the right of appeal. This certification is supported

by the record, which contains a document signed by Strahan stating that he confesses to violating

the terms of his community supervisions and that he “waives any right to a motion for new trial
and appeal.” Accordingly, we dismiss the appeal for want of jurisdiction. See Tex. R. App. P.

25.2(a)(2), (d).



                                            __________________________________________
                                            Chari L. Kelly, Justice

Before Justices Goodwin, Baker, and Kelly

Dismissed for Want of Jurisdiction

Filed: May 1, 2020

Do Not Publish




                                               2